DETAILED ACTION
This office action is responsive to application 17/099,622 filed on November 16, 2020.  Claims 1-21 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on November 16, 2020 and December 18, 2021 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
	“first selection unit” in claims 1-9 and 12-20 
	“second selection unit” in claims 1-20
	“distance information acquisition unit” in claim 20
	“control unit” in claim 20


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claims are interpreted under 35 USC 112(f) as follows:
	The “first selection unit” in claims 1-9 and 12-20 corresponds to the selection unit (14) shown in figure 2, 5 or figure 6 and detailed in paragraphs 0021, 0041, 0049 and 0054 of US 2021/0151481.
	The “second selection unit” in claims 1-20 corresponds to the selection unit (14) shown in figure 2, 5 or figure 6 and detailed in paragraphs 0021, 0041, 0049 and 0054 of US 2021/0151481.
	The “distance information acquisition unit” in claim 20 corresponds to vehicle sensors (1310, paragraph 0081 of US 2021/0151481).
	The “control unit” in claim 20 corresponds to the driving support control unit (1311, paragraph 0081 of US 2021/0151481).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi et al. (US 2019/0170866).

	Consider claim 1, Iguchi et al. teaches:
	An image capturing apparatus (figures 14-16) comprising: 
	a plurality of photoelectric conversion elements disposed in a first direction and a second direction (i.e. a SPAD array, 81c, figures 14 and 15, paragraph 0146), each of the plurality of photoelectric conversion elements including an avalanche diode (PD, figure 16, paragraph 0147) and a counter (column counter, CT, figure 14, paragraph 0162) configured to count signals based on light incident on the avalanche diode (PD, see paragraphs 0162 and 0078), the plurality of photoelectric conversion elements having a first photoelectric conversion element (e.g. photoelectric conversion element 
	a first selection unit (i.e. storage circuit M(1,1)) configured to control the first photoelectric conversion element (The Examiner considers storage circuit M(1,1) to be equivalent to element 14 of Applicant’s figure 6, as the storage circuit M(1,1) is a memory that goes to an H state when both a column selection line (C) and row selection line (R) are in the H state, paragraphs 0148-0151.); and a second selection unit (i.e. storage circuit M(1,2)) configured to control the second photoelectric conversion element (The Examiner considers storage circuit M(1,2) to be equivalent to element 14 of Applicant’s figure 6, as the storage circuit M(1,2) is a memory that goes to an H state when both a column selection line (C) and row selection line (R) are in the H state, paragraphs 0148-0151.), 
	wherein the first and second selection units are controlled by a first control line disposed extending in the first direction and a second control line disposed extending in the second direction (i.e. by row and column selection lines (R and C), figures 15 and 16, paragraph 0149), wherein 
	in a first mode, the first selection unit (M(1,1)) controls the first photoelectric conversion element to be brought into a state where a signal is read out from the first photoelectric conversion element, and the second selection unit (M(1,2)) controls the second photoelectric conversion element to be brought into a state where no signal is read out from the second photoelectric conversion element (i.e. due to the activation of only R1 and C1 at step 85 of figure 18, paragraph 0162), and wherein 


	Consider claim 2, and as applied to claim 1 above, Iguchi et al. further teaches that in the second mode, the first selection unit controls the first photoelectric conversion element, which has been controlled to be brought into the state where the signal is read out from the first photoelectric conversion element, to be brought into a state where no signal is read out from the first photoelectric conversion element (i.e. due to the activation of only R1 and C2 at the next iteration of step 85 of figure 18, paragraph 0162).

	Consider claim 3, and as applied to claim 2 above, Iguchi et al. further teaches that in the first mode, the first selection unit (M(1,1)) controls the first photoelectric conversion element to be brought into the state where the signal is read out from the first photoelectric conversion element by controlling the avalanche diode (PD) of the first photoelectric conversion element to be brought into a state where a reverse bias voltage capable of causing avalanche multiplication is applied to the avalanche diode (PD) of the first photoelectric conversion element (i.e. due to the activation of only R1 
	the second selection unit controls the second photoelectric conversion element to be brought into the state where no signal is read out from the second photoelectric conversion element by controlling the avalanche diode of the second photoelectric conversion element to be brought into a state where the reverse bias voltage capable of causing avalanche multiplication is not applied to the avalanche diode of the second photoelectric conversion element (i.e. due to the activation of only R1 and C1 at step 85 of figure 18, paragraph 0162).

	Consider claim 4, and as applied to claim 3 above, Iguchi et al. further teaches that at least some of the plurality of photoelectric conversion elements are arranged in the first direction (see figures 14 and 15), wherein the first mode corresponds to a period in which first vertical scanning is performed (i.e. for pixel (1,1), see claim 1 rationale), and wherein the second mode corresponds to a period in which second vertical scanning is performed (i.e. for pixel (1, 2), see claim 1 rationale).

	Consider claim 5, and as applied to claim 4 above, Iguchi et al. further teaches a vertical scanning circuit (row selecting circuit, 92c, figure 14, paragraph 0147) and a horizontal scanning circuit (column selecting circuit, 91, figure 14, paragraph 0077), wherein the first control line (R) is connected to the vertical scanning circuit (92c, see figure 14), wherein the second control line (C) is connected to the horizontal scanning circuit (91, see figure 14), and wherein the first selection unit (M(1,1)) and the second 

	Consider claim 6, and as applied to claim 5 above, Iguchi et al. further teaches that each of the plurality of photoelectric conversion elements includes a quench element (transistor, Tr, figure 16) connected to the avalanche diode (PD), and wherein the first selection unit (M(1,1)) controls turning on and off of the quench element (Tr) of the first photoelectric conversion element (see paragraphs 0085 and 0149).

	Consider claim 10, and as applied to claim 6 above, Iguchi et al. further teaches that the first selection unit comprises a combination circuit (storage circuit, M, paragraphs 0150-0151).

	Consider claim 11, and as applied to claim 10 above, Iguchi et al. further teaches that the combination circuit is an AND circuit (The storage circuit (M) is a memory that goes to an H state when both a column selection line (C) and row selection line (R) are in the H state, and thus functions as an AND circuit, paragraphs 0148-0151.).

	Consider claim 12, and as applied to claim 2 above, Iguchi et al. further teaches that a region from which a signal is read out in the first mode is different from a region from which a signal is read out in the second mode (For instance, pixel (1,1) is read out from a different column than pixel (1, 2).).

	Consider claim 13, and as applied to claim 12 above, Iguchi et al. further teaches that in the first mode, the avalanche diode (PD) of the first photoelectric conversion element (1, 1) and the avalanche diode (PD) of the second photoelectric conversion element (1, 2) perform photoelectric conversion (i.e. in consecutive iterations of steps 84-92 of figure 18, paragraphs 0162-0163).

	Consider claim 14, and as applied to claim 2 above, Iguchi et al. further teaches that in the second mode, the first selection unit (M(1,1)) controls the first photoelectric conversion element, which has been controlled to be brought into the state where the signal is read out from the first photoelectric conversion element, to be maintained in the state where the signal is read out from the first photoelectric conversion element (For instance, when subsequently capturing image data, SPADs corresponding to a projection region (RA) are activated, paragraphs 0152 and 0077.).

	Consider claim 15, and as applied to claim 14 above, Iguchi et al. further teaches that in a case where a target object appears in a region (RA) where the image capturing apparatus performs image capturing, the first mode is changed to the second mode (For instance, when subsequently capturing image data, SPADs corresponding to a projection region (RA) are activated, paragraphs 0152 and 0077.).

	Consider claim 19, Iguchi et al. teaches:
	An image capturing system comprising:

	a signal processing unit configured to perform processing on a signal output from the image capturing apparatus (For instance, the image capturing system (see figure 14) comprises a summation circuit (93) and a ToF measuring unit (94), paragraphs 0078-0079.).

	Consider claim 21, Iguchi et al. teaches:
	An image capturing apparatus (figures 14-16) comprising: 
	a plurality of photoelectric conversion elements disposed in a first direction and a second direction (i.e. a SPAD array, 81c, figures 14 and 15, paragraph 0146), each of the plurality of photoelectric conversion elements including an avalanche diode (PD, figure 16, paragraph 0147) and a counter (column counter, CT, figure 14, paragraph 0162) configured to count signals based on light incident on the avalanche diode (PD, see paragraphs 0162 and 0078), the plurality of photoelectric conversion elements having a first photoelectric conversion element (e.g. photoelectric conversion element 1,1, figure 18) and a second photoelectric conversion element (e.g. photoelectric conversion element 1,2, figure 18); and 
	selection units (storage circuits, M, figure 16) disposed respectively corresponding to the plurality of photoelectric conversion elements (see figure 16, paragraphs 0148-0151), each of the selection units (M) being connected to a first control line disposed extending in the first direction and a second control line disposed extending in the second direction (i.e. by row and column selection lines (R and C), figures 15 and 16, paragraph 0149), wherein the first control line (R) and the second .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US 2019/0170866) in view of Hynecek (US 10,312,275).

	Consider claim 16, and as applied to claim 1 above, Iguchi et al. does not explicitly teach a first substrate and a second substrate stacked on the first substrate, wherein the first substrate includes the counter, and wherein the second substrate includes the avalanche diode.
	Hynacek similarly teaches a SPAD array (column 1, line 62 through column 2, line 8) including a counter (pulse counting pixel circuit, 310, figure 2, column 5, lines 23-39).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have image capturing apparatus taught by Iguchi et al. be implemented on first and second substrates in the manner taught by Hynacek for the benefit of lowering power consumption and increasing SPAD sensitivity (Hynacek, column 2, lines 5-8).

	Consider claim 17, and as applied to claim 16 above, Iguchi et al. does not explicitly teach that the photoelectric conversion element includes an inverter circuit.
	Hynacek further teaches that the photoelectric conversion element includes an inverter circuit, and wherein the second substrate includes the inverter circuit (“The silicon on insulator substrate portion may include a layer of epitaxial silicon and the silicon on insulator circuit portion may include a fully depleted silicon layer and an inverter circuit that drives a connection between the first and second substrates through a conductive interconnect of the plurality of conductive interconnects.”, column 7, line 62 through column 8, line 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have image capturing apparatus taught by Iguchi et al. and Hynacek include an inverter circuit on the second 

	Consider claim 18, and as applied to claim 17 above, Iguchi et al. teaches that the photoelectric conversion element includes a quench element (transistor, Tr, figure 16, see paragraphs 0085 and 0149).
	However, Iguchi et al. does not explicitly teach that the second substrate includes the quench element.
	Hynacek similarly teaches a quench element (“quenching transistor”) and further teaches that the second substrate includes the quench element (“The first substrate may include a plurality of circuit transistors formed in a fully depleted silicon on insulator layer.”, column 8, lines 3-13).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the quench element taught by Iguchi et al. be included on the second substrate as taught by Hynacek for the benefit of lowering power consumption and increasing SPAD sensitivity (Hynacek, column 2, lines 5-8).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (US 2019/0170866) in view of Patanwala et al. (US 10,996,323).

	Consider claim 20, Iguchi et al. teaches a moving body, comprising:
	an image capturing apparatus according to claim 1 (see claim 1 rationale);

	However, Iguchi et al. does not explicitly teach a control unit configured to control the moving body based on the distance information.
	Patanwala et al. similarly teaches a ToF image processing system (figure 1) comprising a SPAD array (106, column 3, line 55 through column 4, line 9).
	However, Patanwala et al. additionally teaches a control unit (control circuitry, 110, figure 1) configured to control the moving body based on the distance information (i.e. to control a maneuver by a vehicle, column 5, lines 3-29).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the moving body taught by Iguchi et al. comprise a control unit configured to control a vehicle based on the distance information as taught by Patanwala et al. for the benefit of enabling automatic parallel parking, changing lanes or turning of a vehicle (Patanwala et al., column 5, lines 23-29).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 7, Iguchi et al. further teaches that a cathode of the avalanche diode (PD) is connected to a first voltage line for supplying a first potential (VSPAD, see figure 16).
	However, the prior art of record does not teach nor reasonably suggest that each of the plurality of photoelectric conversion elements is connected to a third control line for controlling a potential to be applied to one of an anode and a cathode of the avalanche diode, wherein the third control line includes a first voltage line for supplying a potential to prevent the avalanche diode from causing avalanche multiplication, and a second voltage line for supplying a potential to enable the avalanche diode to cause avalanche multiplication, and wherein the first selection unit and the second selection unit select a control line to be connected to the avalanche diode between the first voltage line and the second voltage line, in combination with the other elements recited in parent claims 1 and 2.

	Consider claim 8, the prior art of record does not teach nor reasonably suggest that the first selection unit controls whether to read out a signal from the counter included in the first photoelectric conversion element, and the second selection unit controls whether to read out a signal from the counter included in the second photoelectric conversion element, in combination with the other elements recited in claims 1 and 2.

	Consider claim 9, the prior art of record does not teach nor reasonably suggest that in the first mode, the second selection unit controls the counter included in the second photoelectric conversion element not to perform counting, in combination with the other elements recited in claims 1 and 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Henderson et al. (US 2020/0284884) teaches a SPAD driven by an AND gate (see figure 21).
Ueno et al. (US 2019/0265333) teaches a SPAD (figure 3) using an AND circuit (SW), and of using an active region within a SPAD array (see figures 4 and 9-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696